—Judgments, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered July 19, 1994 and May 18, 1995, inter alia, awarding plaintiff money in the amount of defendant’s maintenance arrears, and order, same court and Justice, entered January 6, 1995, holding defendant in contempt of the July 19, 1994, judgment, unanimously affirmed, without costs.
The underlying order directing defendant to pay plaintiff money periodically was a temporary spousal support award under Family Court Act § 412. Nothing in the Family Court Act authorizes enforcement of such an order through contempt. However, the later addition of a cause of action for divorce justified treating this order as a temporary maintenance order under Domestic Relations Law § 236 (B) (6) (cf., Kenyon v Kenyon, 155 AD2d 825), retroactive to the date of plaintiff’s application for spousal support (supra), and enforceable through contempt (Domestic Relations Law § 245). We have considered defendant’s argument that the court should have held a hearing before holding him in contempt and find it to be without *345merit (see, Farkas v Farkas, 209 AD2d 316, 317-318). Concur— Sullivan, J. P., Rosenberger, Ross, Asch and Nardelli, JJ.